DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 5/27/22 is acknowledged.  The traversal is on the ground(s) that system claims of Group II cannot be used to practice another materially different process from the process as claimed in Group I is not found persuasive.  This is not found persuasive because the method claims do not require the specifics of the system claims. Further, the system claims may use “functional language” similar to the method claims, but would not be examined in the same manor. Such functional limitations may not be deemed part of the system claims, and therefore the system claims may be read in its broadest reasonable interpretation as a system comprising a processor and a memory, the rest may be viewed as functional language not material to the claim. The required system elements may be used in a materially different process.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because the term “are provided” is stated in line 2.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINCHAU (US 2013/0298665) in view of JIN ET AL (US 2020/0309982), both cited by applicant.
 	With respect to claim 1, MINCHAU discloses a method comprising:
acquiring distributed acoustic sensing (DAS) measurements at an observation wellbore
during a current stage of a stimulation treatment along a treatment wellbore within a
reservoir formation (para. [0008], [0029]-[0039]: claim 1}, calculating a cumulative strain
for the current stage of the stimulation treatment based on the acquired DAS
measurements (para. [O032]), determine whether to adjust perforation locations based
on strain (para. [0010], [0037]), adjusting at least one treatment parameter for a
subsequent stage of the stimulation treatment and performing the subsequent stage
(para. [0010], [0037]). The steps “determining whether to adjust a spacing of perforation clusters” and “determining whether to adjust stage length” are considered mental steps and can be considered obvious expedients (emphasis added). 
MINCHAU does not explicitly disclose that the determination to adjust perforation location includes spacing of perforation clusters. JIN ET AL discloses a method for hydraulic fracturing using DAS measurements to determine fracture spacing
(para. [0008]), wherein the cluster spacing may be determined based on the formations
permeability and stress (para. [0049]), where the fracture parameters, such as cluster
spacing, number of clusters per stage, and number of perforations per cluster, have an
impact on the induced hydraulic fracture geometry, which is linked to production
performance (para, (0053]). It would have been obvious for a person skilled in the art to
combine the teachings of MINCHAU with the fracture parameters of JIN ET AL to improve the
production performance. 

 	With respect to claims 2-5, 7, and 8,  JIN ET AL further teaches that cluster spacing affects the formations efficiency, such as large spacing not being efficient due to sparsely distributed fractures (e.g. a minimum cluster ratio; para. [0049)}, and that the DAS measurements are used to determine the cluster location and spacing (para. [0053)). It would have been obvious for a person skilled in the art to combine the teachings of MINCHAU with the teachings of JIN ET AL to improve the production performance. 

With respect to claim 2, the combination of MINCHAU in view of JIN ET AL teaches further comprising identifying local maxima within the cumulative strain trace. See above explanation with respect to claims 2-5, 7, and 8.

With respect to claim 3, the combination of MINCHAU in view of JIN ET AL teaches wherein the determining whether to adjust the spacing of the perforation clusters includes: comparing a ratio of a number of the identified local maxima and the number of perforation clusters included within the current stage to a minimum perforation cluster ratio value; determining, based on the comparison of the ratio and the minimum perforation cluster ratio value, to adjust the spacing of the perforation clusters responsive to the ratio being less than the minimum perforation cluster ratio value; and determining, based on the comparison of the ratio and the minimum perforation cluster ratio value, to maintain the spacing of the perforation clusters responsive to the ratio being greater than or equal to the minimum perforation cluster ratio value. See above explanation with respect to claims 2-5, 7, and 8.

With respect to claim 4, the combination of MINCHAU in view of JIN ET AL teaches further comprising determining whether to adjust the spacing of the perforation clusters further based on a minimum perforation cluster ratio. See above explanation with respect to claims 2-5, 7, and 8.

With respect to claim 5, the combination of MINCHAU in view of JIN ET AL teaches further comprising determining the minimum perforation cluster ratio based on cumulative strain traces calculated for one or more initial stages of the stimulation treatment performed along the treatment wellbore prior to the current stage. See above explanation with respect to claims 2-5, 7, and 8.

With respect to claim 7, the combination of MINCHAU in view of JIN ET AL teaches wherein the determining whether to adjust the stage length includes: identifying local maxima within the cumulative strain trace for the current stage and the cumulative strain trace for the previous stage; and determining, based on a comparison of the identified local maxima, whether inter-stage stimulated reservoir volume overlapping or inter-stage reservoir volume by-passing occurred within the reservoir formation between the current stage and the previous stage during the stimulation treatment along the treatment wellbore. See above explanation with respect to claims 2-5, 7, and 8.

With respect to claim 8, the combination of MINCHAU in view of JIN ET AL teaches wherein the adjusting the at least one treatment parameter includes: responsive to determining that inter-stage stimulated reservoir volume overlapping occurred between the current stage and the previous stage, increasing the stage length; and responsive to determining that inter-stage reservoir volume by-passing occurred between the current stage and the previous stage, decreasing the stage length. See above explanation with respect to claims 2-5, 7, and 8.

 	With respect to claims 6 and 9, neither MINCHAU nor JIN ET AL explicitly disclose that the observation well comprises a reservoir formation different from the treatment well reservoir formation. It would have been obvious for a person skilled in the art to position the observation well in a wellbore with a different reservoir formation and calculate the strain from DAS measurements with no new or unobvious results.
 
With respect to claim 6, wherein the observation wellbore is positioned within a second reservoir formation that is different from the reservoir formation in which the treatment wellbore is located, and the method further comprises: determining the minimum perforation cluster ratio based at least partly on respective characteristics of the reservoir formation and the second reservoir formation. See above explanation with respect to claims 6 and 9. 

With respect to claim 9, wherein the observation wellbore is positioned within a second reservoir formation different from the reservoir formation in which the treatment wellbore is located. See above explanation with respect to claims 6 and 9. 

With respect to claim 10, the combination of MINCHAU in view of JIN ET AL teaches further comprising comparing the cumulative strain trace for the current stage to a flow allocation trace for the current stage acquired at the treatment wellbore. MINCHAU does not explicitly disclose that the strain trace is compared to a flow allocation trace. JIN ET AL discloses that the perforation cluster spacing is important for efficiently draining the formation (i.e. flow; para. [0049]). It would have been obvious for
a person skilled in the art to compare the strain trace with a flow allocation trace to
ensure efficient drainage. 

With respect to claim 11, the combination of MINCHAU in view of JIN ET AL teaches wherein the adjusting the at least one treatment parameter includes adjusting one or more of a number of perforation clusters included in the subsequent stage relative to the current stage, a stage length of the subsequent stage relative to the current stage, or a stage spacing between the current stage and the subsequent stage. Although not explicitly taught by MINCHAU, JIN ET AL discloses that adjusting at least one or more treatment parameters includes adjusting a number of perforation clusters included in the
subsequent stage (para. [0053]). It would have been obvious for a person skilled in the art to combine the teachings of MINCHAU with the teachings of JIN ET AL to improve the production performance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/018280 teaches a method where distributed sensing parameters can be visualized and/or analyzed to monitor low rate gas flow through perforations, gas flow up a wellbore, liquid dominant multiphase flow through a restriction, gas injection, sand injection, the amount of profit due to fracturing, seismic activity, and/or other events correlated with an acoustic pattern or signature. Further, such distributed sensing parameters values visualized and/or analyzed to monitor downhole operations, to monitor the progress and effect of introducing proppants or other treatments, and/or to make decisions based on such monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        8/24/2022